            Case 2:20-cv-00136-RAJ-DWC Document 5 Filed 05/11/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8
        JAMES TYLER HANNON,
 9                                                        CASE NO. 2:20-CV-136-RAJ-DWC
                                Plaintiff,
10                                                        ORDER TO SHOW CAUSE
                v.
11
        KORY VERSTEEG, F/V GUARDIAN,
12
                                Defendants.
13
            Plaintiff James Tyler Hannon initiated this lawsuit on January 28, 2020 by filing his
14
     Complaint. Dkt. 1. The time for serving the summonses and Complaint expired on April 27,
15
     2020, 90 days after the Complaint was filed. See Fed. R. Civ. P. 4(m). At this time, no proof of
16
     service has been filed. See id. at 4(l); see also Docket. Further, no attorney has entered an
17
     appearance on behalf of any Defendant in this case. Plaintiff is ordered to show cause why this
18
     case should not be dismissed without prejudice for failure to timely serve. See Fed. R. Civ. P.
19
     4(m). Plaintiff must show cause on or before May 18, 2020.
20
            Dated this 11th day of May, 2020.
21

22
                                                           A
23                                                         David W. Christel
                                                           United States Magistrate Judge
24


     ORDER TO SHOW CAUSE - 1
